Case: 14-60836       Document: 00513151369         Page: 1     Date Filed: 08/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                             Fifth Circuit

                                                                            FILED
                                                                        August 12, 2015
                                     No. 14-60836
                                   Summary Calendar                      Lyle W. Cayce
                                                                              Clerk

SATVIR SINGH DHAMI, also known as Singh Dhami, also known as Satvir
Singh, also known as Satuir Singh,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A055 713 825


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Satvir Singh Dhami seeks
review of a decision by the Board of Immigration Appeals (BIA). The BIA both
dismissed his appeal from a removal order and denied his motion to reopen
proceedings, after the immigration judge (IJ) rejected his requests for asylum,




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60836     Document: 00513151369       Page: 2   Date Filed: 08/12/2015


                                    No. 14-60836

withholding of removal, and relief under the Convention Against Torture
(CAT).
      It   is   undisputed   that    Dhami   is    removable    under    8   U.S.C.
§ 1182(a)(2)(A)(i)(II) (aliens who commit a controlled-substance offense are not
admissible). Because Dhami is removable on that ground, we lack jurisdiction
over his removal order, except to the extent he raises legal or constitutional
questions. See 8 U.S.C. § 1252(a)(2)(C)-(D); Vasquez-Martinez v. Holder, 564
F.3d 712, 715 (5th Cir. 2009).
      Questions about an alien’s eligibility for asylum, withholding of removal,
and CAT relief are generally factual. E.g., Cruz v. Holder, 398 F. App’x 17, 18
(5th Cir. 2010) (citing Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005)).
Dhami asserts the IJ and BIA made erroneous factual findings about: the
Indian government’s inability or unwillingness to help or protect him from
lawless police officers or gangsters; his ability to relocate safely and reasonably
within India; the likelihood of persecution or torture; and, the Indian
government’s acquiescence in torture.        Because these constitute factual
findings, rather than legal issues, we lack jurisdiction to consider them. See,
e.g., Escudero-Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012).
      On the other hand, for his underlying claim that he was a member of a
requisite protected group, we have jurisdiction to review whether that group
meets the immigration-law definition of a “particular social group”, as was at
issue before the IJ. E.g., Hongyok v. Gonzales, 492 F.3d 547, 549-50 & n.1 (5th
Cir. 2007); see also Orellana-Monson v. Holder, 685 F.3d 511, 518-19 (5th Cir.
2012). To determine whether a proposed group qualifies as a particular social
group, the BIA considers: whether a group’s members share characteristics
giving them “social visibility to make them readily identifiable in society”; and
“whether the group can be defined with sufficient particularity to delimit its



                                         2
    Case: 14-60836     Document: 00513151369     Page: 3   Date Filed: 08/12/2015


                                  No. 14-60836

membership”. Orellana-Monson, 685 F.3d at 519 (emphasis and quotation
marks omitted). The BIA’s legal test for determining whether an alien is a
member of a particular social group is entitled to deference unless it is
“arbitrary, capricious, or manifestly contrary to the statute”.       Id. at 521
(internal quotation marks omitted).
      Dhami recites his proposed particular social groups and asserts, without
analysis, that they “involve the immutable characteristic of culture and
political speech”. His conclusory assertion amounts to a waiver of the issue.
See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008) (following the
rule that a petitioner does not preserve an issue by mentioning it in a brief
without developing an argument in the body of the brief). Even if he has not
waived this issue by failing to brief it sufficiently here, he fails: to challenge
the BIA’s finding he waived the issue by failing to raise it there; or to show
how, in the light of the IJ’s and BIA’s findings, a favorable conclusion that he
is a member of such a group would entitle him to the relief he seeks.
      Dhami has not attempted to identify any other legal or constitutional
issue, nor does he address the jurisdictional bar of 8 U.S.C. § 1252(a)(2)(C).
      DISMISSED.




                                        3